Citation Nr: 0510423	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause for the cause 
of the veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from December 8, 1941, to September 26, 1942 and 
with the Regular Philippine Army from August 15, 1945, to 
June 30, 1946.  He was a prisoner of war (POW) of the 
Japanese government from April 9, 1942, to September 26, 
1942.  He died in February 1991.  The claimant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  


FINDINGS OF FACT

1.  The veteran died in February 1991 at the age of 73; 
pulmonary tuberculosis (PTB) was certified as the immediate 
cause of death.  

2.  During the veteran's lifetime, service connection was 
established for residuals of gunshot wound, left hand, with 
loss of motion, middle finger, rated as 10 percent disabling 
from April 1974.  

3.  The record contains no indication the veteran's death was 
proximately due to or the result of a service-connected 
disease or injury.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in Mary 2001.

The May 2001 letter was mailed to the appellant prior to the 
initial RO adjudication of her claim.  The Board finds no 
deficiencies with the duty to provide an appropriate claim 
form or to inform or assist the claimant with regard to the 
claim currently being reviewed.  The appellant was notified 
of the evidence necessary to substantiate her claim.  It 
appears from her contentions and arguments that she is fully 
aware of the relevant law and evidence germane to her claim 
on appeal, and is aware, as well, of the responsibilities 
that both she and VA share with respect to the development of 
the claims.  In the letter, she was asked to submit relevant 
evidence in her possession, i.e., information describing 
additional evidence or the evidence itself, to VA.  The VCAA-
notice letter, in combination with an additional letter sent 
in December 2003, outlined what evidence VA had and what 
evidence was necessary to complete the claim.  The appellant 
was informed of her and VA's respective duties.  Therefore, 
the Board finds that the Department's duty to notify has been 
satisfied.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained all relevant 
evidence referenced by the appellant.  In this regard, the 
Board notes that the RO has requested information from the 
sources identified by the appellant, including Veterans 
Memorial Medical Center (VMMC), Pangasinan Provincial 
Hospital, Pangasinan Medical Center, and Dr. Vincente Lazo.  
Records were received from all sources except Dr. Lazo.  The 
RO's letter was returned due to insufficient address.  
Appellant was notified, but a more accurate address cannot be 
located.  Additionally, in response to the RO's letter sent 
in December 2003, the appellant submitted duplicate copies of 
medical records from VMMC.  

Inasmuch as this case implicitly involves, in part, an 
attempt by the appellant to show that her husband had 
pulmonary tuberculosis within the three year presumptive 
period following service, the Board notes that all relevant 
records have been requested.  The RO obtained records 
relevant to the issue of PTB in connection with the 1955 
claim by the veteran for service connection for PTB.  The 
veteran had alleged treatment for PTB dating to 1947.  
Treating sources identified by him at that time, including 
Dr. Gavino Soriano and San Lazaro Hospital, were contacted 
and provided statements alleging treatment, but could not 
provide records or X-rays.  Thus, the RO has fulfilled the VA 
duty to assist in this matter.  

The appellant offered testimony at a hearing held before RO 
personnel in December 2002.  At that time, she submitted 
records from Pangasinan Provincial Hospital and Pangasinan 
Medical Center.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Specifically, under the new law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the record contains sufficient medical 
evidence for VA to make a decision.  Therefore, VA 
examination and/or opinion is not required.  The duty to 
notify and assist having been met by the RO to the extent 
required, the Board turns to the analysis of the appellant's 
claim on the merits.

II.  Service connection for the Cause of the Veteran's Death

The appellant, a widow of a Filipino soldier who fought 
during World War II, seeks service connection for the cause 
of the veteran's death.  She advances several theories as to 
a relationship between the veteran's service and his death.  
She urges that (1) pulmonary tuberculosis (PTB) was manifest 
in 1947 and thus within the presumptive period following 
service, and that service connection is warranted as PTB 
caused his death.  She also contends that (2) the veteran's 
death was hastened by the service-connected residuals of 
gunshot wound to the hand, because the damaged blood vessels 
and arteries shut off the normal flow of blood to the heart 
and other vital organs such as the lungs.  She also theorizes 
that (3) heart disease led to his death, and, as a POW who 
had beriberi, he is entitled to presumptive service 
connection on that basis.  Finally, she asserts generally 
that he was so deteriorated due to his POW experiences in the 
final years of his life that he was susceptible to the 
disease which eventually caused his death.  For the following 
reasons, based on a lack of medical support for this claim, 
the Board disagrees, and denies appeal.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312 (2004).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection for cardiovascular disease may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  A veteran is 
entitled to presumptive service connection for tuberculosis 
if the disease was manifested to a degree of 10 percent or 
more within 3 years from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309, 3.371(a) (2004).  

Moreover, the veteran was a POW for over 30 days.  In the 
case of such a veteran who is a former POW, certain diseases 
which become manifest to a degree of at least 10 percent at 
any time after active service, shall be considered to have 
been incurred in or aggravated by service, notwithstanding 
that there is no record of such disease during the period of 
service.  Recent changes to the applicable regulation 
provide as follows:  

38 C.F.R. § 3.309  Disease subject to presumptive service 
connection. 
   
(c) Diseases specific as to former prisoners of war. (1) If a  
veteran is a former prisoner of war, the following diseases 
shall be  service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec.   
3.307 are also satisfied.  Psychosis; Any of the anxiety 
states; Dysthymic disorder (or depressive neurosis); Organic 
residuals of frostbite, if it is determined that the  veteran 
was interned in climatic conditions consistent with the  
occurrence of frostbite. Post-traumatic osteoarthritis; 
Atherosclerotic heart disease or hypertensive vascular 
disease  (including hypertensive heart disease) and their 
complications  (including myocardial infarction, congestive 
heart failure,  arrhythmia; Stroke and its complications.  
(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the  
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from  active military, naval, or air service even 
though there is no record  of such disease during service, 
provided the rebuttable presumption  provisions of Sec.  
3.307 are also satisfied.  Avitaminosis. Beriberi (including 
beriberi heart disease). Chronic dysentery. Helminthiasis. 
Malnutrition (including optic atrophy associated with  
malnutrition). Pellagra. Any other nutritional deficiency. 
Irritable bowel syndrome. Peptic ulcer disease. Peripheral 
neuropathy except where directly related to infectious  
causes. Cirrhosis of the liver.

Authority: 38 U.S.C. 1112(b). * * * * * [FR Doc. 04-22543 
Filed 10-6-04; 8:45 am]

These changes became effective October 7, 2004.  The POW 
presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease. 
38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 3.307 
3.309(c) (2004).  

Pursuant to VA regulation, a diagnosis of PTB will be 
acceptable only when provided in: (1) service department 
records; (2) VA medical records of examination, observation 
or treatment; or (3) private physician records on the basis 
of that physician's examination, observation or treatment of 
the veteran and where the diagnosis is confirmed by 
acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374 (2004); 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

At the time of the veteran's death, service connection was in 
effect for residuals of gunshot wound, left hand, with loss 
of motion, middle finger, rated as 10 percent disabling from 
April 1974.  His certificate of death shows that he died in 
February 1991 due to pulmonary tuberculosis written as 
"PTB".  

Service medical records show that the veteran suffered 
malaria, beriberi and dysentery during his POW captivity.  
There are no findings related to pulmonary problems.  His 
examination in August 1945 reflected normal lungs, but no 
chest x-ray.  An examination report dated in March 1946 
showed normal lungs.  

The veteran had filed claims for service connection for PTB 
several times during his life.  He provided documents showing 
treatment for PTB dating from January 1956, as well as lay 
statements from individuals who recalled that, in 1956, the 
veteran had been thin and coughing, and had bloody sputum, 
since separation from service.  

As noted, the records show treatment for PTB since 1956.  
However, there are no records of actual treatment or X rays 
in 1947, or at any time prior to 1956.  In connection with 
his claim in 1955 for service connection for PTB, the veteran 
had listed several sources, including Gavino Soriano, M. D.  
In a letter furnished in January 1956, Dr. Soriano noted that 
he treated the veteran in 1947 and 1948 for moderate and far 
advanced PTB.  He reported that he diagnosed the veteran from 
memory, and not from chest X-ray.  He also reported that the 
veteran was advised to obtain a chest X-ray.  

A similar letter was sent to Dr. Alberto Geronimo of San 
Lazaro Hospital.  In December 1955, that facility responded 
that no X-rays were available.  
The rest of the record, dating from 1956 to the time of his 
death, is replete with reference to lifelong treatment for 
far advanced PTB.  Although the appellant claims that her 
husband was treated for a cardiovascular condition, there is 
no evidence of record showing that any such disability was 
related to his death.  

The veteran's final deterioration was documented in treatment 
records from Pangasinan Medical Center, where, in February 
1991, he died after being admitted for PTB far advanced and 
chronic obstructive pulmonary disease (COPD).  

The appellant testified that she believed that her husband 
died of a heart complications of his lung condition.  She 
also stated that his PTB was treated immediately after 
service.  She believes he is entitled to service connection 
based on POW presumptions.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for the cause of the veteran's death.

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2004).  The service medical 
records are negative for complaints related to the lungs or 
pulmonary system.  There are no additional medical records in 
the veteran's file from the time of his discharge in 1946 
until 1955 that show of any complaints related to the 
pulmonary system.  Although records at that time allege 
complaints since 1947, the actual medical records only date 
to 1956.  Post-service private treatment records from Dr. 
Soriano showing treatment 10 years after service separation 
are the first medical records documenting the diagnosis of 
those disorders.  That is, there is no evidence that the 
condition causing the veteran's death, PTB, was in proximity 
to service or is related to any in-service disease or injury.  
Inasmuch as Dr. Soriano does report the veteran's self-
reported history of problems since service, and then notes a 
relationship between the pulmonary problems and service, and 
states the veteran was his patient since 1947, this opinion 
is not persuasive.  The statement, dated in January 1956, was 
that the veteran's PTB essentially had been treated since 
1947.  But admittedly, no records of treatment could be 
produced dated at that time and no X-rays were available.  
See 38 C.F.R. § 3.374.  Thus, this opinion is unsupported and 
simply unpersuasive as to the alleged start of treatment in 
1947 or at any time prior to 1956.  

In this regard, an opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, as Dr. Soriano based his opinion 
solely upon history provided by the veteran, and the 
unsubstantiated statement that treatment began in 1947, 
without medical records of treatment, his opinion regarding 
the possibility of a nexus between the veteran's PTB and 
service is insufficient to establish nexus as to cause of 
death in this matter.  

Inasmuch as the appellant urges in written statements and 
testimony that the veteran's death was due to a heart 
condition, for which a POW presumption would apply, or the 
rigors of his service, or to his service-connected residuals 
of service-connected gunshot wound, she is not qualified to 
express an opinion regarding any medical causation of the 
veteran's conditions which led to the his death.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, and the appellant's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
There is no support in the medical evidence for her assertion 
that the veteran died of anything other than PTB.  

Clearly, nor may service connection be granted for PTB on a 
presumptive basis.  Under Section 1101, certain disorders may 
warrant service connection if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  Tuberculosis may manifest up 
to three years after service and be presumptively related to 
service.  Id.  In this case, the first objective evidence of 
PTB was a decade after service.  The diagnosis was not 
confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment at any time 
during the presumptive period.  See 38 C.F.R. § 3.374 (2004).  
Thus, service connection for PTB cannot be granted on a 
presumptive basis.

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


